First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-5, 9-13, 15 and 16 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 9-13, 15 and 16 under 35 U.S.C. 103 over Sutton et al. (WO 2009/050228) and Martinez-Muriana et al., (Scientific Reports, 2016) and in combination is maintained.


    PNG
    media_image1.png
    117
    572
    media_image1.png
    Greyscale
 or pharmaceutically acceptable salts thereof, as a CSF-1R inhibitor for use in treating CSF-1R mediated diseases (see the entire article, especially paragraph 0170, Table 1, compound #81; claim 1).  The reference teaches
Pharmaceutically acceptable salt such as hydrochloride salt (see paragraph 0107);
Increased expression of CSF-1R in Alzheimer’s disease (see paragraph 0189);
Use of the compound in therapeutically effective amounts (see paragraph 0211 -0217); and
The compound may be administered alone or in combination with at least one additional agents; dosages levels of the active compounds varies depending on the route of administration, severity of the disease and the response of the patient; the combination can be administered as a combination; the therapeutic agents can be formulated as separate compositions or as a single composition (see paragraph 0244).

Sutton et al. does not teach amyotrophic lateral sclerosis (ALS).
However,
Martinez-Muriana et al. teaches CSF-1R inhibition utilizing GW2580, a selective CSF-1R, ameliorates the clinical course of amyotrophic lateral sclerosis (ALS) (see the entire article, especially Abstract and Discussion).


The claimed invention differs by reciting (a) specific doses as recited by instant claims 9-11; (b) specific treatment regimen, i.e., consecutive treatment days as recited by instant claims 12 and 13 and (c) combination with another therapeutic agent as recited by instant claims 15 and 16.
However, as taught by Sutton and would be known to the skilled artisan in the medical art, the dose of the active compounds varies depending on the route of administration, severity of the disease and the response of the patient. In essence, determining the amount of the compound that would be in treating the amyotrophic lateral sclerosis and/or the duration of treatment would have been within the level of skill of the ordinary artisan in the medical art and would require only routine experimentation.

In regards to combination therapy (see instant claims 15 and 16), as recognized by MPEP § 2144.06(I):

    PNG
    media_image2.png
    213
    721
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    137
    721
    media_image3.png
    Greyscale

Thus, the combination of the compound of Sutton with another CSF-1R inhibitor, for example, GW2580 (taught by Martinez-Muriana et al., 2016) or another compound useful for treatment of ALS to a patient in need of treatment would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  The idea to combine flows logically from their having been individually taught in the prior art as having the same activity or for treatment of the same disorder(s).
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
Martinez-Muriana does not mention the compound of Formula (I);
The Office reliance on MPEP § 2144.06(I) is misplaced and reference is made to MPEP § 2144.06(II); and
The difference in structure of the compounds of Sutton and Martinez-Muriana and notes the unpredictability of molecules with such different chemical structures.
Applicant’s argument was considered but not persuasive for the following reasons.
First, contrary to applicant’s argument, the Office reliance on MPEP § 2144.06(I) is not misplaced.  As noted above, it is in regards to the combination therapy as recited 
Second, as cited by applicant, MPEP § 2144.06 (II), which is directed to substituting equivalents known for the same purpose states: 
"In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant's disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In reRuff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant's expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v.Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.)."

Here, as evidenced by the teaching of Martinez-Muriana, CSF-1R inhibition ameliorates the clinical course of amyotrophic lateral sclerosis (ALS) and, thus, it would have been obvious to the skilled artisan in the art at the time of the present invention that ALS is a CSF-1R mediated disease.  Therefore, based on the teaching of Sutton that the compound of formula (1) is useful in treating CSF-1R mediated diseases, the skilled artisan would have the reasonable expectation the compound would also be useful in treating ALS.  In other words, at the time of the present invention, both the compound of formula (1) and GW2850 were known in the medical/pharmaceutical art to 
Lastly, applicant argues the difference in structure of the compounds of Sutton and Martinez-Muriana and notes the unpredictability of molecules with such different 
chemical structures.
The medical/pharmaceutical art routinely teaches the use of compounds with vastly different structures in treating the same disease based on the property of the compounds.  For example, the art teaches the use antiandrogens, such as,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
for treating prostate cancer, breast cancer, etc. (see for example, US 9,180,214, col. 17, lines 19-22 and US 6,153,587, col. 11, lines 11-46).
In summary, based on the teachings of the cited references, the skilled artisan in the medical/pharmaceutical would have the reasonable expectation that the compound of Sutton either alone or in combination with GW2850 would be useful in treating ALS.
For these reasons, the rejection of claims 1-5, 9-13, 15 and 16 under 35 U.S.C. 103 over Sutton et al. (WO 2009/050228) and Martinez-Muriana et al., (Scientific Reports, 2016) and in combination is maintained.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628